Citation Nr: 0217051	
Decision Date: 11/25/02    Archive Date: 12/04/02	

DOCKET NO.  97-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a pain disorder 
associated with both psychological and medical conditions.

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and a private psychologist


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1999 at which time it was 
remanded to the VARO in Cleveland for further development.  
The case has been returned to the Board for appellate 
review.


REMAND

In its January 1999 remand, the Board requested that the 
veteran be examined for psychiatric purposes so that an 
opinion might be expressed as to the etiology of any 
psychiatric disorder present, with particular emphasis on 
whether it was at least as likely as not that any current 
psychiatric diagnosis might be related to the veteran's 
active service.  The examiner was asked to provide an 
opinion as to whether PTSD, if diagnosed, was related to any 
incident during service, and (2) whether major depression 
and/or a pain disorder was related to the veteran's service-
connected back disorder.  The examiner was also to provide 
an opinion as to whether the veteran was employable, and if 
so, whether his service-connected disabilities were 
responsible for his not being employable.

The record shows the veteran was accorded a psychiatric 
examination by VA in February 2001 at the VA Medical Center 
in Huntington, West Virginia.  The examiner gave Axis I 
diagnoses of:  Mood disorder, not otherwise specified; 
anxiety disorder, not otherwise specified; and intermittent 
explosive disorder.  An Axis II diagnosis of a personality 
disorder was made.  The examiner discussed the Axis I 
diagnoses, but for some reason, did not address the question 
as to whether or not any of the psychiatric diagnoses was at 
least as likely as not attributable to the veteran's active 
service.  Additionally, the question as to whether or not 
the veteran had PTSD was not even addressed.  

A remand by the Board confers on an appellant the right to 
VA compliance with the terms of the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance 
with those terms.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In Stegall, the United States Court of Appeals 
for Veterans Claims (Court) held that "where...the remand 
orders of the Board...are not complied with, the Board itself 
errs in failing to ensure compliance."  Id.

In view of the foregoing, the case is again REMANDED for the 
following:

1.  The RO should contact the veteran 
and request that he provide an 
employment history.  This should 
include, but not be limited to, the 
names and addresses of his current 
employer, if any, and of any former 
employers.  After obtaining any 
necessary authorization from the 
veteran, the RO should contact any 
individuals listed and request copies of 
all documents associated with time lost 
or other job-related problems associated 
with the veteran's low back disorder and 
his psychiatric symptomatology.  Failure 
to respond or negative replies to any 
requests should be noted in writing and 
be associated with the claims folder.

2.  The RO should also ask the veteran 
to provide the names, addresses, and the 
approximate dates of treatment from all 
health care providers from whom he may 
have received treatment for his 
psychiatric symptomatology in the recent 
past.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers indicated.  With regard to the 
issue of whether the veteran has PTSD 
which had its onset in service, the RO 
should advise the veteran of the 
evidence needed to substantiate his 
claim for service connection for PTSD, 
in particular, the need for competent 
medical evidence that he currently has 
PTSD, detailed inservice stressor(s) and 
supporting evidence that the claimed 
inservice stressor or stressors 
occurred.  Regarding the claimed 
psychiatric disorder, the RO should 
advise the veteran of the need for 
evidence indicating that any current 
psychiatric disorder is linked to his 
military service.  Evidence may include 
medical opinions, treatment records, or 
insurance examinations.  

3.  Thereafter, the RO should schedule 
the veteran for an examination by a 
health care professional familiar with 
psychiatric disorders for the purpose of 
determining the nature and etiology of 
any psychiatric disorder present, to 
include PTSD.  It is imperative that the 
physician who is designated to examine 
the veteran review the evidence in the 
claims folder, to include a complete 
copy of this REMAND.  Such examination 
is to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  The examiner should express 
an opinion, with full supporting 
rationale, as to whether it is at least 
as likely as not that any psychiatric 
disorder present, including PTSD, is 
attributable to the veteran's active 
service.  If PTSD is diagnosed, the 
examiner is to indicate whether it is 
the result of any documented inservice 
stressor or stressors.  The examiner 
should opine as to whether it is at 
least as likely as not that any 
currently diagnosed psychiatric disorder 
had its onset during the veteran's 
active military service.

4.  The RO should ensure that the 
provisions of the VCAA are complied with 
to the extent possible with regard to 
both notification requirements and the 
duty to assist.

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  The case should then be 
returned to the Board, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




